Viveve Medical, Inc. 150 Commercial Street Sunnyvale, CA 94086 Telephone: (408) 530-1900 Fax: (408) 530-1919 February 20 , 2015 VIA EDGAR CORRESPONDENCE Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn: Amanda Ravitz, Assistant Director Re: Viveve Medical, Inc. Registration Statement on Form S-1 (File No. 333- ) Withdrawal of Acceleration Request Ladies and Gentlemen: Reference is made to the acceleration request of Viveve Medical, Inc. (the "Company"), filed as correspondence via EDGAR on February18, 2015, in which the Company requested the acceleration of the effective date of the above-referenced Registration Statement as of Friday, February20, 2015, at 4:00 P.M. Eastern Time, in accordance with Rule 461 under the Securities Act of 1933, as amended. At this time, the Company hereby formally withdraws its request for acceleration of the effective date. Sincerely, Viveve Medical, Inc . By: /s/ Scott Durbin Scott Durbin ChiefFinancial Officer cc: Kevin Friedmann, Richardson & Patel LLP Melanie Figueroa, Richardson & Patel LLP
